EXHIBIT 10.1

 

ACTION BY WRITTEN CONSENT OF DIRECTORS

 

(Nevada Revised Statutes 78.315(2))

 

OF

 

ADDENTAX GROUP CORP.

 

A Nevada Corporation

 

The undersigned, Sole Director of ADDENTAX GROUP CORP., a Nevada Corporation
(the "Corporation") pursuant to the Bylaws of the Corporation and the Nevada
Revised Statutes, hereby consents to the following actions of the Corporation as
of November 21, 2016.

 



1.APPOINTMENT OF OFFICERS AND DIRECTORS



 

RESOLVED: That the Board of Directors hereby accepts the Resignation Letter
submitted by Otmane Tajmouati from the offices of President, Chief Executive
Officer, Chief Financial Officer, Chairman, Secretary, Treasurer, and Director
effective November 21, 2016.

 

RESOLVED: That the following individual was appointed to serve in all officer
and/or director positions:

 



Yu Keying

CEO, President, Secretary, Treasurer, CFO, Director, Chairman



 

2.OMNIBUS RESOLUTION



 



RESOLVED FURTHER, that the foregoing officer of the Corporation, and such
persons appointed to act on his behalf pursuant to the foregoing resolutions,
are hereby authorized and directed in the name of the Corporation and on its
behalf, to execute any additional certificates (including any officer's
certificates), agreements, instruments or documents, or any amendments or
supplements thereto, or to do or to cause to be done any and all other acts as
they shall deem necessary, appropriate or in furtherance of the full
effectuation of the purposes of each of the foregoing resolutions.

 

This Unanimous Written Consent of the Board of Directors of ADDENTAX GROUP CORP.
may be executed in any number of counterparts and each of such counterparts
shall for all purposes constitute one Written Consent, notwithstanding that all
directors are not signatories to the same counterpart, effective as of the date
first written above. This Unanimous Written Consent may be executed by facsimile
and such facsimile copy shall be conclusive evidence of the consent and
ratification of the matters contained herein by the undersigned director.

 

Dated: November 25, 2016

 

/s/ Otmane Tajmouati                                   

Otmane Tajmouati, Director